Title: To George Washington from William Heath, 31 October 1780
From: Heath, William
To: Washington, George


                  
                     Dear General
                     West Point October 31st 1780
                  
                  Conformable to the signification of your pleasure in yours of the
                     29th June last, I take the liberty to enclose an amount of such of my extra
                     expences at Rhode Island, as were paid by me, and request your order thereon
                     for the ballance. The General Assembly of the State of Rhode Island politely
                     passed a resolve directing their purchasing commissary to furnish the
                     commissary of Issues with such provisions &c. as were necessary for my
                     table while I remained in that State, and all the other supplies were furnished
                     by the Commissary accordingly.
                  The season is now nearly arrived when it will be necessary to
                     take up and secure the chain. Many of the buoys are become so water soaken as
                     to be on the point of sinking and will grow more so every day as the cold
                     encreases. I think it ought to be taken up at farthest by the middle of next
                     month. it may be easier done sooner. As this is an important as well as a
                     difficult piece of business, and was the last year conducted with great skill
                     and dexterity by Colonel Tupper, I would request, if it is agreable to your
                     Excellency, and not disagreable to him; that he may be sent to superintend the
                     business. it will not take up any considerable length of time.
                  The enclosed Letter from Colonel Hay just now came to hand.
                     Apprehending that it was on the subject of supplies, on which General Greene as
                     well as myself, had written to Colonel Hay, I openned the Letter. this letter
                     contains all the particular intelligence I have yet received from the
                     Northward. I have the honor to be, with the greatest respect, Your Excellency’s
                     Most obedient Servant
                  
                     W. Heath
                  
               